Citation Nr: 0215733	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-07 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether there was clear and unmistakable error in a June 1955 
rating decision which reduced the evaluation for a 
psychiatric disability from 30 percent to 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from April 1943 to December 
1945.  He was a prisoner of war of the German government from 
June 1944 to May 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2000 rating decision of a regional office (RO) 
of the Department of Veterans Affairs (VA).  The RO 
determined that a June 1955 rating decision which reduced the 
evaluation for generalized anxiety reaction with neurogenic 
spastic colon from 30 percent to 10 percent did not involve 
CUE.  


FINDING OF FACT

The June 1955 rating decision which reduced the evaluation 
assigned for generalized anxiety reaction with neurogenic 
spastic colon from 30 percent to 10 percent was supported by 
the evidence then of record and was in accord with governing 
criteria then in effect.  


CONCLUSION OF LAW

The unappealed June 1955 rating decision was not clearly and 
unmistakably erroneous in reducing the evaluation assigned 
for generalized anxiety reaction with neurogenic spastic 
colon from 30 percent to 10 percent.  38 U.S.C. § 709 (1952); 
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008 (1955).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A VA examination was performed in July 1950.  The veteran 
indicated that he had been working at a bank for the past 2 1/2 
years and had not lost time from work.  He complained of 
nervousness, which was manifested as tremors, easy 
excitability and irritability.  He also reported that he had 
a stomach condition manifested by bloating, 2-3 soft, bowel 
movements per day, a constant tightness in the abdomen, and a 
burning feeling lasting a few seconds at a time.  It was 
reported that the veteran slept fairly well.  He had 
unpleasant dreams of prison camps involving picking up dead 
bodies and working on details.  The veteran denied weakness 
or fatigue.  His hands became shaky when he was observed by 
others or after excitement.  Moist palms and marked tremors 
were observed.  The examiner noted that the general level of 
tension was raised.  The diagnosis was psychoneurosis, 
anxiety, moderate to severe.  Another diagnosis was spastic 
colon, probably neurogenic in origin.

The RO entered a rating decision in September 1950 granting 
service connection for a disability classified as 
psychoneurosis anxiety, with neurogenic spastic colon.  It 
was determined that the disorder was moderately severe in 
degree.

The veteran was afforded a VA examination in May 1955.  It 
was noted that he had worked as a teller at a bank for the 
past seven years and that the work had been steady.  The 
veteran reported that his disability picture was unchanged.  
He stated that he was tense; that his hands perspired; and 
that he became irritable.  He noted that he had dreams of 
falling and that he was never relaxed.  He indicated that his 
stomach felt full, as if his food had not been digested; he 
had three to four, loose stools daily.  He slept seven to 
eight hours per day.  He had nightmares of falling from 
cliffs; he awakened tired; his appetite was changeable-his 
weight was 163 pounds; his weight had been 175 pounds four 
months before.  He had a tense feeling, was never relaxed, 
and was always suspecting something.  He reported no worries 
or fears.  He had no conflicts with the community.

On mental status interview, it was found that the veteran had 
marked tremors and markedly profuse sweating of the hands and 
shakiness.  He appeared quite tense and anxious.  It was 
observed that the veteran's symptoms were typical of anxiety 
reaction.  The examiner commented that the veteran presented 
the same symptoms and complaints as noted on the examination 
of July 1950.  The pertinent diagnosis was anxiety reaction, 
chronic, moderate.  

A rating action of June 1955 set forth that the veteran's 30 
percent rating for psychoneurosis, anxiety was to be reduced 
to 10 percent, effective August 6, 1955.  A 30 percent 
evaluation had been in effect since May 17, 1950.  The RO 
determined that there had been an improvement of the 
veteran's psychiatric disability, together with excellent 
social and economic adaptability.  It was determined that the 
disorder was now moderate in degree.

The veteran was informed of the rating action by letter of 
June 6, 1955.  He did not appeal within the prescribed 
period.  

The veteran's formal appeal to the Board was received in 
April 2000.  He pointed out that the extent of his 
psychiatric condition was unchanged when he was examined by 
VA in May 1955.  Reportedly, the examiner failed to note the 
veteran's spastic colon, nightmares or stomach disorder.  The 
veteran claimed that the examination report does not 
demonstrate that his nervous condition had improved or that 
he was making an excellent social adaptation.  In this 
regard, he reported that he had been working as a bank teller 
at the time, but with difficulty.  Other tellers would have 
to sign checks for him because his hand would shake when he 
was observed.  He had been passed over for promotion; he was 
not an easy person to work with, in the assessment of his 
supervisor.

The veteran's representative presented written argument on 
the veteran's behalf in October 2002.  It is maintained that 
the RO's reduction of the 30 percent rating assigned for the 
veteran's psychiatric disability to 10 percent involved CUE 
because the RO had not considered the provisions of 38 C.F.R. 
§ 3.344.  In this regard, it is argued that the veteran had 
been rated at 30 percent for a psychiatric disability for 
approximately five years as the time of the reduction, yet no 
material improvement had been shown.

II.  Analysis

VCAA

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  Implementing regulations were promulgated at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

VCAA may, in certain classes of cases, have no application.  
A CUE claim is such a case.  In a claim for CUE, the 
adjudicator is required to consider the case on the basis of 
the law and evidence that were in existence at a time in the 
past.  In such a case, further development of the evidence 
now could not change the prior decision, which must be based 
upon the evidence then of record.  As a consequence, VA's 
duties to notify and assist contained in the VCAA are not 
applicable to CUE claims.  Livesay v. Principi, 14 Vet. App. 
324 (2001).

Applicable Criteria

Previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  A 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (2001).  The same governing criteria 
applied to revision of decisions when the RO entered its June 
1955 rating action.  See, Veterans Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulations 
1008, 1009, effective January 25, 1936, to December 31, 1957; 
VAR 1009(A), in effect from April 12, 1955; revised May 29, 
1959.  

In order for CUE to exist: 

(1) "either the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

In addition, in Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the 
Court has held that a claim of CUE "is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error." 

The pertinent regulations cited below were in effect at the 
time the RO entered its June 1955 rating action reducing the 
veteran's rating for a psychiatric disability from 30 percent 
to 10 percent.  

The 1945 edition of VA's Schedule of Rating Disabilities 
provided a formula for evaluating psychoneuroses.  At the 
time of the June 1955 rating decision, the RO classified the 
veteran's psychoneurosis as neurasthenia.  

A 30 percent rating is warranted for neurasthenia, moderately 
severe; characteristic mental and physical fatigability 
unrelated to disease process or toxic agents, with fairly 
frequent headaches not due toxemia, uncorrected visual 
defect, etc., fairly frequent prolonged periods of insomnia, 
or objectively ascertained vasomotor instability, 
approximating neurocirculatory asthenia with decided 
reduction in exercise tolerance; productive of considerable 
social and industrial inadaptability.  A 10 percent rating is 
warranted for neurasthenia, moderate.  Diagnostic Code 9101.

Governing criteria relating to stabilization of disability 
evaluations provide, in part, that ratings on account of 
diseases subject to temporary or episodic improvement, 
including psychoneurosis, will not be reduced on any one 
examination except in those instances where all the evidence 
of record clearly warrants the conclusion that permanent 
improvement of physical or mental condition has been 
demonstrated.  See, R&PR 1172(A), in effect from July 10, 
1942; revised December 14, 1956.  

Additionally, governing criteria specify that the provisions 
relating to stabilization of disability evaluations are to 
apply to permanent ratings, or to those which on account of 
their long continuance at the same level (five years or more) 
are on a parity with permanent ratings.  See, R&PR 1172(C), 
in effect from September 20, 1946; revised December 14, 1956.

Discussion

A June 1955 rating decision reduced the veteran's evaluation 
for a psychiatric disability from 30 percent to 10 percent.  
The veteran was notified of that action and did not file a 
timely appeal to that determination.  In the absence of a 
finding of clear and unmistakable error in that decision, it 
is final.  38 U.S.C. § 709 (1952), Veterans Regulation No. 
2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008.  The question in this case is whether the RO 
was clearly and unmistakably erroneous in reducing the 
veteran's rating in 1955.

Importantly, the 30 percent rating had been continuously in 
effect from May 17, 1950 to August 5, 1955, a period of 5 
years or more.  Hence, the above-cited provisions of R&PR 
1172(A), (C), (now, 38 C.F.R. § 3.344), which relate to the 
stabilization of disability evaluations that have continued 
at the same levels for long periods, are for application in 
this case.

In determining whether there was CUE, there is no argument as 
to whether the correct facts, as they were known at the time, 
were before the adjudicator.  However, it is argued that the 
provisions of 38 C.F.R. § 3.344(a) were not correctly applied 
in this case.  This regulation, as then in effect, provided 
that ratings on account of diseases subject to temporary or 
episodic improvement, including psychoneurosis, will not be 
reduced on any one examination except in those instances 
where all the evidence of record clearly warrants the 
conclusion that permanent improvement of physical or mental 
condition has been demonstrated.  

The reduction in this case was made on the basis of one 
examination.  Thus, the question for determination is whether 
the RO was clearly and unmistakably erroneous in determining 
that all the evidence of record clearly warranted the 
conclusion that permanent improvement of a physical or mental 
condition had been demonstrated.  In determining whether 
there was CUE in the June 1955 decision, it is not sufficient 
that this Board would have decided the case differently; 
rather, it must be shown that there was no reasonable basis 
for the conclusion reached in that decision.  The Board is 
unable to find that no reasonable basis existed for the RO's 
decision to reduce the rating.  In this regard, the RO 
appears to have considered the veteran's steady employment 
for seven years as a bank teller, a job which requires 
interaction with others.  It also considered the veteran's 
good social adjustment.  Furthermore, while not 
determinative, it did note the fact that the examiner 
characterized the psychiatric disability as moderate.  In 
summary, the Board finds that reasonable minds could differ 
on whether there was improvement in the psychiatric 
condition.  Thus, clear and unmistakable error is not shown 
in the June 1955 rating action.


ORDER

The claim for a finding of CUE in a June 1955 rating decision 
is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

